Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9 and 19-30 are allowed.
Claims 2 and 10-18 are cancelled.
Applicant’s amendment including amended claims filed on 12/20/2021 has been entered.
Claim rejections under 35 U.S.C. 101 have been withdrawn.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Claim rejections under 35 U.S.C. 103 have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach that when the connection relationship between the SCD virtual terminals of the to-be-tested substation is correct, reading model configuration information in the SCD file, acquiring a device operating model of the to-be-tested substation, and comparing the model configuration information in the SCD file with the device operating model of the to-be-tested substation, so as to determine whether the configuration information about the to-be-tested substation is correct.
The prior art of record XIAOGUANG et al. (CN 105335342 A) teach that the invention relates to the field of intelligent substation operating maintenance, in particular to a method for automatic examination of wiring correctness of an intelligent substation SCD configuration file virtual terminator. The method is suitable for digital substations and intelligent substations adopting the IEC 61850 standard. According to the method, various main-wiring-form intelligent station relay protection associated equipment virtual terminator wiring model bases and a virtual terminator standard template file are generated, and an SCD file to be examined is compared with the virtual terminator standard template file, so that whether wiring of the virtual terminator of a 
However XIAOGUANG et al. (CN 105335342 A) do not explicitly teach that when the connection relationship between the SCD virtual terminals of the to-be-tested substation is correct, reading model configuration information in the SCD file, acquiring a device operating model of the to-be-tested substation, and comparing the model configuration information in the SCD file with the device operating model of the to-be-tested substation, so as to determine whether the configuration information about the to-be-tested substation is correct as recited in claim 1.

XIAAQGUANG et al. (CN 105512213 A) teach that the invention relates to the technical operating field of intelligent substation operation and maintenance, and especially relates to an intelligent substation primary-secondary equipment state information visual displaying method based on configuration files and the G language. The visual displaying method is suitable for intelligent substations adopting the IEC 61850 standard. According to the invention, a main wiring diagram and a spaced wiring diagram of primary equipment are automatically generated in dependence on the configuration files of the intelligent substation, by associating an intelligent terminal, a merging unit and a protection device with each other, the primary equipment and secondary equipment of the intelligent substation are organically connected and visually displayed, the application field of the configuration files is expanded, the topological relation between the primary equipment and the secondary equipment and state information of the primary equipment and the secondary equipment are visually displayed in a graphical manner, operation and maintenance of the equipment are convenient, and the safety control level of the intelligent substation is improved (abstract).
However XIAAQGUANG et al. (CN 105512213 A) do not explicitly teach that when the connection relationship between the SCD virtual terminals of the to-be-tested substation is 

DSOUZA (US 20180267887 A1) teaches a method and system for automatic generation of a test script. The method may include acquiring a plurality of test steps from a database, the plurality of test steps being associated with a test case and including one or more words in natural language. The method may also include identifying, using natural language processing on the plurality of test steps, one or more actions to be performed in a testing process. The method may include generating, based on the identified one or more actions, the test script to perform the plurality of test steps. The method may further include identifying, by performing the natural language processing on the plurality of test steps, an expected test result associated with each test step. The method may additionally include generating, a validation script based on the expected test result associated with each of the plurality of test steps (abstract).
However DSOUZA (US 20180267887 A1) does not explicitly teach that when the connection relationship between the SCD virtual terminals of the to-be-tested substation is correct, reading model configuration information in the SCD file, acquiring a device operating model of the to-be-tested substation, and comparing the model configuration information in the SCD file with the device operating model of the to-be-tested substation, so as to determine whether the configuration information about the to-be-tested substation is correct as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 3-9 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 19, the prior arts of record do not teach that when the connection relationship between the SCD virtual terminals of the to-be-tested substation is correct, reading model configuration information in the SCD file, acquiring a device operating model of the to-be-tested substation, and comparing the model configuration information in the SCD file with the device operating model of the to-be-tested substation, so as to determine whether the configuration information about the to-be-tested substation is correct.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 19 is allowable over the prior arts of record. Claims 21-27 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 20, the prior arts of record do not teach that when the connection relationship between the SCD virtual terminals of the to-be-tested substation is correct, reading model configuration information in the SCD file, acquiring a device operating model of the to-be-tested substation, and comparing the model configuration information in the SCD file with the device operating model of the to-be-tested substation, so as to determine whether the configuration information about the to-be-tested substation is correct.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 20 is allowable over the prior arts of record. Claims 28-30 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1, 3-9 and 19-30 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 20020038439 A1, publication date: March 28, 2002) discloses that the present invention provides a test circuit configuration technology suitable for use in a semiconductor device, which is capable of testing the semiconductor device without using a commercially-available tester (test device) and is less reduced in required cost. A test program related to a semiconductor device to be tested, which is described in tester language, is analyzed. Components of a test circuit (ALPG), corresponding to the contents of each test to be carried out are extracted, i.e., unwanted or unnecessary components are deleted to thereby generate the description ( test circuit architecture construction data) of a circuit capable of conducting tests in desired test units according to HDL (Hardware Description Language) (abstract).

Hildebrant (US 20040255214 A1, publication date: December 16, 2004) teaches that a method for testing performance of a device-under -test (DUT) includes: examining vectors, each of the vectors including a plurality of characters; and creating waveform entries, each of the waveform entries corresponding to a distinct vector configuration encountered among the vectors examined (abstract).

Daldoss et al. (US 7644388 B1, date issued: January 5, 2010) disclose that a printability simulation is performed on a mask layout over a range of lithography process conditions. A layout configuration capable of inducing functional or parametric failure in a semiconductor device is identified in the mask layout. A test structure representative of the identified layout configuration is obtained. A design of experiment is associated with the test structure. The 

Jarwala et al. (End-to-end test strategy for wireless systems, IEEE, Conference Paper, PP 940-946, Year: 1995) disclose that this paper proposes an end-to-end test strategy for wireless systems described by using wireless microcell as a vehicle. It presents a framework for resting digital and radio frequency (RF) boards in a wireless system and provides an integrated solution. The test strategy is based on two concepts: using boundary-scan for digital testing, and using boundary-scan to provide a gateway for DSP-based functional testing of RF circuits. The test signals are generated within the system and the test control and verification are also provided by the system leading to system self-test (abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111